Exhibit 99.1 FOR IMMEDIATE RELEASE Laboratory Corporation of America Investor/Media Contact: 358 South Main Street Stephen Anderson – 336-436-5274 Burlington, NC 27215 Company Information:www.labcorp.com Telephone:(336) 584-5171 LABCORP IS SCHEDULED TO PRESENT AT THE CREDIT SUISSE 18TH ANNUAL HEALTHCARE CONFERENCE Burlington, NC, November 6, 2009 — Laboratory Corporation of America® Holdings (LabCorp®) (NYSE: LH) today announced that William B. (Brad) Hayes, Executive Vice President and Chief Financial Officer, is scheduled to speak at the Credit Suisse 18th Annual Healthcare Conference in Phoenix AZ.LabCorp’s presentation is planned for Friday, November 13, 2009 at 9:30 a.m. (Mountain Standard Time). A live audio webcast of the presentation will be available via the Company Web site at www.labcorp.com and archived for replay. About LabCorp®
